Chandler, Justice:
Appellant, Bruce Eugene Riddle (Riddle), contends the Circuit Court erred in permitting an amendment to his indictment during the course of trial. We agree and reverse.
Riddle was indicted for assault with intent to commit third-degree criminal sexual conduct. At the close of evidence, the indictment was amended to charge assault with intent to commit first degree criminal sexual conduct. The sole issue we address is whether the amendment was proper.
S. C. Code Ann. § 17-19-100 (1976) permits amendment of an indictment provided the nature of the offense charged is not changed. Here, the amendment increases the lesser charge of assault with intent to commit third degree criminal sexual conduct to the greater charge of assault with intent to commit first degree criminal sexual conduct. Punishment for third degree may not exceed ten years, while first degree is punishable by up to thirty years.
The amendment clearly exceeded the terms of the statute.
Appellant’s second issue is affirmed pursuant to Supreme Court Rule 23; State v. Lyle, 125 S. C. 406, 118 S. E. 803 (1923).
Reversed and remanded.
Gregory, C. J., and Harwell, Finney and Toal, JJ., concur.